
	

113 HR 5863 IH: Federal Protective Service Parity Act of 2014
U.S. House of Representatives
2014-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5863
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2014
			Mr. Carson of Indiana introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To amend title 5, United States Code, to apply certain annuity benefits to Federal Protective
			 Service law enforcement officers, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Federal Protective Service Parity Act of 2014.
		2.Civil Service Retirement System and Federal Employees Retirement System
			(a)Civil service retirement system
				(1)DefinitionSection 8331 of title 5, United States Code is amended—
					(A)in paragraph (31), by striking and at the end;
					(B)in paragraph (32), by striking the period at the end and inserting ; and; and
					(C)by adding at the end the following:
						
							(33)the term Federal Protective Service law enforcement officer means an employee in the Federal Protective Service of the Department of Homeland Security—
								(A)who holds a position within the GS–0083, GS–0080, GS–1801, or GS–1811 job series (determined
			 applying the criteria in effect as of September 1, 2007) or any successor
			 position; and
								(B)who are authorized to carry firearms and empowered to make arrests in the performance of duties
			 related to the protection of buildings, grounds and property that are
			 owned, occupied, or secured by the Federal Government (including any
			 agency, instrumentality or wholly owned or mixed-ownership corporation
			 thereof) and the persons on the property, including any such employee who
			 is transferred directly to a supervisory or administrative position in the
			 Department of Homeland Security after performing such duties in 1 or more
			 positions (as described under subparagraph (A)) for at least 3 years..
					(2)Deductions, contributions, and depositsSection 8334 of title 5, United States Code, is amended—
					(A)in subsection (a)(1)(A), by inserting Federal Protective Service law enforcement officer, before or customs and border protection officer,; and
					(B)in the table contained in subsection (c), by adding at the end the following:
						
							
								
									
										Federal Protective Service Law Enforcement Officer 7.5On or after the effective date in section 2(e) of the Federal Protective Service Parity Act of
			 2014..
					(3)Mandatory separationThe first sentence of section 8335(b)(1) of title 5, United States Code, is amended by inserting Federal Protective Service law enforcement officer, before or customs and border protection officer.
				(4)Immediate retirementSection 8336 of title 5, United States Code, is amended—
					(A)in subsection (c)(1), by inserting Federal Protective Service law enforcement officer, before or customs and border protection officer; and
					(B)in subsections (m) and (n), by inserting as a Federal Protective Service law enforcement officer, before or as a customs and border protection officer,.
					(b)Federal employees retirement system
				(1)DefinitionSection 8401 of title 5, United States Code, is amended—
					(A)in paragraph (37), by striking and at the end;
					(B)in paragraph (38), by striking the period and inserting ; and; and
					(C)by adding at the end the following:
						
							(39)Federal Protective Service law enforcement officer means an employee in the Federal Protective Service of the Department of Homeland Security—
								(A)who holds a position within the GS–0083, GS–0080, GS–1801, or GS–1811 job series (determined
			 applying the criteria in effect as of September 1, 2007) or any successor
			 position; and
								(B)who are authorized to carry firearms and empowered to make arrests in the performance of duties
			 related to the protection of buildings, grounds and property that are
			 owned, occupied, or secured by the Federal Government (including any
			 agency, instrumentality or wholly owned or mixed-ownership corporation
			 thereof) and the persons on the property, including any such employee who
			 is transferred directly to a supervisory or administrative position in the
			 Department of Homeland Security after performing such duties in 1 or more
			 positions (as described under subparagraph (A)) for at least 3 years..
					(2)Immediate retirementParagraphs (1) and (2) of section 8412(d) of title 5, United States Code, are amended by inserting Federal Protective Service law enforcement officer, before or customs and border protection officer,.
				(3)Computation of basic annuitySection 8415(i)(2) of title 5, United States Code, is amended by inserting Federal Protective Service law enforcement officer, before or customs and border protection officer.
				(4)Deductions from payThe table contained in section 8422(a)(3) of title 5, United States Code, is amended by adding at
			 the end the following:
					
						
							
								
									Federal Protective Service Law Enforcement Officer 7.5On or after the effective date in section 2(e) of the Federal Protective Service Parity Act of
			 2014..
				(5)Government contributionsSection 8423(a) of title 5, United States Code, is amended—
					(A)in paragraph (1)(B)(i) by inserting Federal Protective Service law enforcement officer, before customs and border protection officers,; and
					(B)in paragraph (3)(A) by inserting Federal Protective Service law enforcement officer, before customs and border protection officers,.
					(6)Mandatory separationSection 8425(b)(1) of title 5, United States Code, is amended by inserting Federal Protective Service law enforcement officer, before or customs and border protection officer the each place it appears.
				(c)Maximum age for original appointmentSection 3307 of title 5, United States Code, is amended by adding at the end the following:
				
					(h)The Secretary of Homeland Security may determine and fix the maximum age limit for an original
			 appointment to a position as a Federal Protective Service law enforcement
			 officer, as defined in section 8401..
			(d)RegulationsAny regulations necessary to carry out the amendments made by this section shall be issued by the
			 Director of the Office of Personnel Management in consultation with the
			 Secretary of Homeland Security.
			(e)Effective date; transition rules; funding
				(1)Effective dateThe amendments made by this section shall become effective on the later of the first day of the
			 first pay period of fiscal year 2015 or the first day of the first pay
			 period beginning at least 6 months after the date of enactment of this
			 Act.
				(2)Transition rules
					(A)Nonapplicability of mandatory separation provisions to certain individualsThe amendments made by subsections (a)(3) and (b)(6), respectively, shall not apply to an
			 individual first appointed as a Federal Protective Service law enforcement
			 officer before the effective date under paragraph (1).
					(B)Treatment of prior Federal Protective Service law enforcement officer service
						(i)General ruleExcept as provided in clause (ii), nothing in this section shall be considered to apply with
			 respect to any service performed as a Federal Protective Service law
			 enforcement officer before the effective date under paragraph (1).
						(ii)ExceptionService described in section 8331(33) and 8401(39) of title 5, United States Code (as amended by
			 this section) rendered before the effective date under paragraph (1) may
			 be taken into account to determine if an individual who is serving on or
			 after such effective date then qualifies as a Federal Protective Service
			 law enforcement officer by virtue of holding a supervisory or
			 administrative position in the Department of Homeland Security.
						(C)Minimum annuity amountThe annuity of an individual serving as a Federal Protective Service law enforcement officer on the
			 effective date under paragraph (1) pursuant to an appointment made before
			 that date shall, to the extent that its computation is based on service
			 rendered as a Federal Protective Service law enforcement officer on or
			 after that date, be at least equal to the amount that would be payable to
			 the extent that such service is subject to the Civil Service Retirement
			 System or Federal Employees Retirement System, as appropriate, by applying
			 section 8339(d) of title 5, United States Code, with respect to such
			 service.
					(D)Rule of constructionNothing in the amendment made by subsection (c) shall be considered to apply with respect to any
			 appointment made before the effective date under paragraph (1).
					(3)Fees and authorizations of appropriations
					(A)FeesThe Director of the Office of Management and Budget shall adjust fees collected as necessary to
			 ensure collections are sufficient to carry out amendments made in this
			 section.
					(B)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section.
					(4)Election
					(A)Incumbent definedFor purposes of this paragraph, the term incumbent means an individual who is serving as a Federal Protective Service law enforcement officer on the
			 date of the enactment of this Act.
					(B)Notice requirementNot later than 30 days after the date of enactment of this Act, the Director of the Office of
			 Personnel Management shall take measures reasonably designed to ensure
			 that incumbents are notified as to their election rights under this
			 paragraph, and the effect of making or not making a timely election.
					(C)Election available to incumbents
						(i)In generalAn incumbent may elect, for all purposes, either—
							(I)to be treated in accordance with the amendments made by subsection (a) or (b), as applicable; or
							(II)to be treated as if subsections (a) and (b) had never been enacted.
							(ii)Failure to make a timely electionFailure to make a timely election under clause (i) shall be treated in the same way as an election
			 made under clause (i)(I) on the last day allowable under clause (iii).
						(iii)DeadlineAn election under this subparagraph shall not be effective unless it is made at least 14 days
			 before the effective date under paragraph (1).
						(5)DefinitionFor the purposes of this subsection, the term Federal Protective Service law enforcement officer has the meaning given such term by section 8331(33) or 8401(39) of title 5, United States Code (as
			 amended by this Act).
				(6)ExclusionNothing in this section or any amendment made by this section shall be considered to afford any
			 election or to otherwise apply with respect to any individual who, as of
			 the day before the date of the enactment of this Act—
					(A)holds a position within the Federal Protective Service; and
					(B)is considered a law enforcement officer for purposes of subchapter III of chapter 83 or chapter 84
			 of title 5, United States Code, by virtue of such position.
					
